Per curiam.
This appeal arises from a domestic relations case in which a final judgment was entered after a hearing before the court on all issues including divorce, custody, alimony and child support. The former husband then filed a motion in the case to set aside the final judgment and divorce under Code , Ann. § 81A-160 (d) which the trial court denied.
Since this is an appeal from the denial of a motion in a domestic relations case challenging the grant of divorce, alimony, custody and child support, the appeal is hereby dismissed for failure to comply with Code Ann. § 6-701.1.

Appeal dismissed.


All the Justices concur.

Bennett, Pedrick & Bennett, E. Kontz Bennett, Jr., E. Kontz Bennett, Sr., for appellant.
Leon A. Wilson, II, for appellee.